UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 Cristian Sanchez,                                            :
                                            Plaintiff,        :
                                                              :   21 Civ. 1792 (LGS)
                            -against-                         :
                                                              :         ORDER
 Panini America, Inc.,                                        :
                                            Defendant.        :
 -------------------------------------------------------------X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for May 6, 2021,

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the May 6, 2021, initial pretrial conference is cancelled. If the parties

believe that a conference would nevertheless be useful, they should inform the court immediately

so the conference can be reinstated. The case management plan and scheduling order will issue

in a separate order. The parties’ attention is particularly directed to the provisions for periodic

status letters, and the need for a pre-motion letter to avoid cancellation of the final conference and

setting of a trial date. It is further

        ORDERED, regarding settlement discussions, that the parties’ request for a referral for

mediation to the Court-annexed Mediation Program is GRANTED. The referral will issue in a

separate order.

        The parties should be aware that the Court does not extend the deadlines for fact and

expert discovery absent compelling circumstances.



Dated: April 30, 2021
       New York, New York
